Citation Nr: 1443581	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  

4. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from December 2012 to March 2014 that have not been reviewed by the RO.  Because the Veteran's service connection claims are being reopened and remanded, there is no prejudice to the Veteran by the Board's proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The issues of entitlement to service connection for a low back disability and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Evidence associated with the claims file since January 2010 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

2.  Evidence associated with the claims file since January 2010 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hip disability. 


CONCLUSIONS OF LAW

1.  Evidence received since the January 2010 Board decision that denied the Veteran's petition to reopen a claim for service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. § 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  Evidence received since the January 2010 Board decision that denied the Veteran's petition to reopen a claim for service connection for a bilateral hip disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. § 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2005, the RO denied the Veteran's claims for service connection for low back and bilateral hip disabilities on the basis that there was no nexus between the low back disability and service and there was no diagnosis of a bilateral hip disability.  He perfected his appeal to the Board and in a January 2010 decision, the Board denied his claim.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2013).

In April 2010, there was no evidence of a nexus between the Veteran's period of service and his low back disability.  In September 2014, the Veteran's representative submitted a treatise indicating that posttraumatic stress disorder (PTSD) may cause musculoskeletal conditions.  The Veteran is service-connected for PTSD.  Because there is new evidence supporting a theory of secondary service connection, the claim for service connection for a low back disability is reopened.  38 C.F.R. § 3.156(a) (2013); see also Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  

In April 2010, there was no evidence that the Veteran had a bilateral hip disability.  At his April 2012 VA examination, the Veteran reported hip pain.  While pain alone is not a diagnosis of a disability for VA purposes, the VA examiner noted that the Veteran had lost 5 degrees of flexion bilaterally and that his hip strength was 4/5, indicating weakness.  The Veteran reported that his hip pain prevented him from squatting.  His functional loss from pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Because there is evidence that the Veteran has a current bilateral hip disability, the claim for service connection for a bilateral hip disability is reopened.  38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hip disability is reopened; the appeal is granted to this extent only.  


REMAND

Remand is required so that adequate etiology opinions may be obtained for the Veteran's low back and bilateral hip disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the April 2012 back examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is required, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A July 1992 service treatment record (STR) showing treatment for back strain. 

ii.  A December 1996 STR noting that the Veteran fell during training and had low back pain.  

iii.  August 2005 statements from the Veteran, his father, and his ex-wife regarding his gait, knee pain, and back pain.  

iv.  The reports of the Veteran's January 2005, April 2008, and April 2012 VA examinations. 

v.  A December 2011 letter from Dr. B. A., the Veteran's private chiropractor, where he indicated that the Veteran's knee and foot disabilities contributed to his back pain.  

vi.  A September 2014 treatise submitted by the Veteran's representative which indicates that PTSD may cause musculoskeletal conditions.  

c.  The examiner must provide opinions with regard to the following: 

i.  Whether the Veteran's low back disability was proximately due to or the result of his service-connected PTSD, knee disabilities, and foot disabilities.

ii.  Whether the Veteran's low back disability was aggravated beyond its natural progression by his service-connected PTSD, knee disabilities, and foot disabilities.

iii.  If the examiner determines that the Veteran's low back disability was not caused or aggravated by his service-connected disabilities, determine whether his low back disability began during active service; or, is related to any incident of service to include his December 1996 fall during training; or, if arthritis is diagnosed, began within one year after discharge from active service.

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the April 2012 hips examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is required, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A January 1997 STR noting unspecified joint pain in the extremities lasting for days or months.  

ii.  August 2005 statements from the Veteran and his ex-wife regarding his knee and hip pain.  

iii.  The reports of the Veteran's January 2005 and April 2012 VA examinations. 

iv.  A September 2014 treatise submitted by the Veteran's representative which indicates that PTSD may cause musculoskeletal conditions.  

c.  The examiner is advised that specific functional loss due to pain may be considered a disability for VA purposes.  

d.  The examiner must provide opinions with regard to the following: 

i.  Whether the Veteran's bilateral hip disability or leg length discrepancy were proximately due to or the result of his service-connected PTSD, knee disabilities, and foot disabilities.

ii.  Whether the Veteran's bilateral hip disability or leg length discrepancy were aggravated beyond their natural progression by his service-connected PTSD, knee disabilities, and foot disabilities.

iii.  If the examiner determines that the Veteran's bilateral hip disability or leg length discrepancy were not caused or aggravated by his service-connected disabilities, determine whether his bilateral hip disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


